PER CURIAM.
Count One of the indictment charged that on the 8th day of November, 1940, defendant unlawfully transported in interstate commerce a certain stolen automobile from Vivian, in -the State of Louisiana, via Mena, Arkansas, to Poteau, Oklahoma, which automobile the defendant well knew had been stolen. Count Two alleged that on November 11, 1940, defendant likewise transported the same automobile from Vivian, in the State of Louisiana, to a point near Elnora, in the State of Arkansas. Defendant pleaded guilty to both Counts and completed the sentence imposed under the first Count. He now contends that upon the subsequent revocation of the probation imposed under the second Count and the imposition of sentence under that Count, he was thereby put in jeopardy ■twice for the same offense.
We do not agree. Each separate trip across State lines by the defendant in the stolen automobile, as alleged in the indictment, would be a separate offense. According to the indictment, he made one interstate trip on November 8 and another on November 11, thus committing two separate and distinct offenses.
The judgment of the lower court is
Affirmed.